Per curiam.
Defendant was convicted of rape and his case was affirmed by the Supreme Court on June 2, 1971. Watson v. State, 227 Ga. 698 (182 SE2d 446). On May 31, 1977, defendant filed a motion to set aside the judgment, which was denied by the Fulton Superior Court on September 1, 1977. We have carefully considered defendant’s enumerations of error and the record and find no basis in *118law to reverse the trial court.
Submitted January 30, 1978
Decided February 15, 1978
Rehearing denied March 2, 1978.
James Watson, pro se.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Donald J. Stein, Assistant District Attorneys, for appellee.

Judgment affirmed.


Bell, C. J., Shulman and Birdsong, JJ., concur.